Comity"of°Wayne'sS?|
of September 1824-Supreme Court T. M.
Maria Wells spinster by her uncle and next friend William Wells complains of John G. Richardson being in custody &c For that whereas on the first day of December in the year one thousand eight hundred and twenty three, at Grosse isle in the County aforesaid, he the said John then being sole and unmarried in consideration that the said Maria, she being also then sole and unmarried, at the special instance and request of the said John had then and there agreed and undertaken and faithfully promised the said John that she the said Maria Wells would take the said John to her husband, he the said John undertook and then and there faithfully the said Maria Wells that he the said John would take to his wife the said Maria, and although the said Maria confiding in the aforesaid promise and undertaking of the said John hath always from thence hitherto refused to contract matrimony with any other man whatever and still remains and is sole and unmarried & always from the time of making the promise and undertaking aforesaid whilst the said John continued single and unmarried was ready & offered to take to husband him the said John, to wit, at Grosse isle aforesaid in the County aforesaid. Yet the said John not in the least regarding his aforesaid promise and undertaking but craftily & subtilly contriving & intending to deceive and defraud the said Maria Wells in this particular hath not taken to his wife the said Maria Wells although often requested thereto, but hath altogether refused so to do, and after-wards, that is to say, on the first day of February in the year one thousand eight hundred and twenty four in the County aforesaid took to his wife one Charlotte Long, contrary to the aforesaid promise and undertaking of him the said John. And whereas afterwards, that is to say, on the said first day of December one thousand eight hundred and twenty three, at Grosse isle, in the County aforesaid, he the said John being then also sole and unmarried in consideration that the said Maria, she being then also sole & unmarried at the like special instance and request of the said John had then and there agreed and undertaken and faithfully promised the said John, that she the said Maria would take the said John to her husband on the first day of January then next following, he the said John undertook and then and there faithfully promised the said Maria that he the said John would take to his wife the said Maria on the said first day of January then next following, to wit, at Grosse Isle aforesaid in the County aforesaid. And although the said Maria confiding in the said last mentioned promise and undertaking of the said John hath always from the time of the making the said last mentioned promise and undertaking of the said John hitherto refused to contract matrimony with any other man whatever and still remains and is sole and unmarried and on the said *443first day of January last mentioned, was ready & offered to take to her husband him the said John to wit, at Grosse isle, in the County aforesaid, and always from the time of making the said last mentioned promise & undertaking, whilst the said John continued single and unmarried was ready & offered to take to her husband him the said John, to wit, at Grosse isle aforesaid, in the County aforesaid— Yet the said John not in the least regarding his said promise and undertaking last mentioned, but craftily and subtilly contriving and intending to deceive and defraud the said Maria in this particular did not on the said first day of January last mentioned or at any other time before then or afterwards take to his wife the said Maria (although to do this, the said John on the said first day of January last mentioned and afterwards at Grosse Isle aforesaid in the County aforesaid was requested by the said Maria) but the said John hitherto hath altogether refused so to do. And afterwards that is to say on the first day of February in the year one thousand eight hundred & twenty four in the County aforesaid took to his wife the aforesaid Charlotte Long contrary to his said promise & undertaking last mentioned to the damage of the said Maria one thousand dollars & thereupon she brings suit &c
John L. Leib Atty for pltff